

EXHIBIT 10.3
Notice of Performance-Based Restricted Stock Unit Grant




Participant:        [Participant Name]
Corporation:        CoreLogic, Inc.
Notice:            You have been granted the following Performance-Based
Restricted Stock Units (“Performance-Based RSUs”) in accordance with the terms
of the Plan and the Performance-Based Restricted Stock Unit Award Agreement
attached hereto (this “Agreement”).
Type of Award:        Performance-Based RSUs
Plan:    CoreLogic, Inc. 2018 Performance Incentive Plan
Grant:            Date of Grant:  [Grant Date]
            Target Number of Performance-Based RSUs:  [Number of RSUs Granted]


Vesting:            Subject to the terms of the Plan and this Agreement, the
vesting and payment of the Performance-Based RSUs shall be subject to (1) the
attainment of the Performance Measures set forth below, and (2) to the extent
the Performance Measures are attained, an additional time-based vesting
requirement set forth below. The time-based vesting requirements set forth below
require the Participant’s continued employment or service through each
applicable vesting date as a condition to the vesting of any of the Shares
underlying the Performance-Based RSUs. Except as provided in Sections 4 and 5 of
this Agreement, employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
4 below or under the Plan.


Measurement Period:    The performance period for the Performance-Based RSUs
shall commence on January 1, 2020 and end on December 31, 2022 (the “Performance
Period”). Each of the three calendar years occurring in the Performance Period
is referred to as a “Performance Year.”
    
Performance Measures:    The Performance-Based RSUs shall be subject to a series
of performance evaluations for Adjusted EPS and Relative Total Shareholder
Return (TSR) (the “Performance Measures”). For each Performance Year, the number
of Performance-Based RSUs that can potentially be vested (i.e., credited) is
evaluated based on the Corporation’s Adjusted EPS performance (as such term is
defined below and as reflected in Table 1 below), and may then be subject to
potential modification based upon Relative TSR Modifier results (as such term is
defined below). In addition to the evaluation in each respective Performance
Year, the cumulative Adjusted EPS results for the 3-year Performance Period,
before a potential Relative TSR Modifier, will be evaluated (see Table 1 below).




-1-

--------------------------------------------------------------------------------



TABLE 1



Adjusted EPS for Performance Year or Full 3- Year Performance PeriodPercentage
of Units Corresponding to that Year or Period to be Credited (before Relative
TSR Modifier)Less Than Threshold0%Threshold50%Target100%Maximum or greater200%



Linear Interpolation. If Adjusted EPS for the applicable Performance Year or
Performance Period is greater than the Threshold goal and less than the Target
goal, or greater than the Target goal but less than the Maximum goal, the
percentage of units corresponding to the applicable measurement period to be
credited will be determined by linear interpolation between the corresponding
points in Table 1 above.


The Adjusted EPS goals for each Performance Year and for the cumulative 3-year
Performance Period shall be the applicable goals approved by the Compensation
Committee. The percentage of the Performance-Based RSUs that will be credited
based on the Adjusted EPS results in any given Performance Year, prior to a
Relative TSR Modifier and subject to the provisions of this Agreement, shall be
determined as set forth in Table 2.


TABLE 2

Performance YearPercentage of Target Performance-Based RSUs Potentially Credited
(before Relative TSR Modifier)202030%202150%202220%Cumulative100%





Relative TSR Modifier. The Performance-Based RSUs to be credited from Adjusted
EPS results for any Performance Year or the full 3-year Performance Period are
subject to a potential Relative TSR Modifier. The Relative TSR performance will
be evaluated for each Performance Year and the full 3-year Performance Period as
a percentile ranking of CoreLogic versus the Corporation Peer Group (as defined
below). If Adjusted EPS for the Performance Year, or the full 3-year Performance
Period, is at or greater than the 110% of Target goal but the Corporation’s
Relative TSR Percentile for that Performance Year or respective Performance
Period is less than the 55th percentile, the percentage of units to be credited
is 150% of target (rather than the higher percentage up to 200% calculated based
on Adjusted EPS results and the linear interpolation described above). If
Adjusted EPS for the Performance Year or respective Performance Period is lower
than the Threshold goal but the Corporation’s Relative TSR Percentile for that
Performance Year or Performance Period is above median (i.e., in the top two
quartiles), the percentage of units corresponding to that time period to be
credited is 50% of target (rather than 0% as would have been credited based on
Adjusted EPS results alone). If
- 2 -





--------------------------------------------------------------------------------



Adjusted EPS for a Performance Year or the full 3-year Performance Period is at
or greater than the applicable Threshold goal but less than 110% of the Target
goal, no Relative TSR modifications will be applied to the credited
Performance-Based RSUs. See Table 3 below for further illustration.

TABLE 3

Adjusted EPS Performance by Performance Year or Performance Period
Percentage of Units Credited
(before Relative TSR Modifier)
Relative TSR Modifier TreatmentGreater than 110% of Target performance


Greater than 150% of Target award (capped at 200%)
Decrease percentage of units credited to 150% of Target award if Relative TSR is
less than the 55th percentile
100% of Target performance to 110% of Target performance100% of Target award to
150% of Target awardNo modifierThreshold performance to 100% of Target
performance50% of Target award to 100% of Target awardNo modifierLess than
Threshold performance0% of Target awardIncrease percentage of units credited to
50% of Target award if Relative TSR is greater than median



Cumulative. No awards will be payable until the end of the Performance Period.
At the end of the Performance Period, the number of Performance-Based RSUs that
will vest will be the greater of (1) the sum of the number of units credited
pursuant to Table 1 for each of the three Performance Years, and giving effect
to the Relative TSR modifier for each such Performance Year discussed above (if
applicable), or (2) the number of units credited pursuant to the cumulative
performance for the full 3-year Performance Period, and giving effect to the
Relative TSR modifier discussed above (if applicable).


Any units that have been credited pursuant to the foregoing provisions shall be
subject to the time-based vesting requirement through the end of the three-year
Performance Period.


Adjustments. The Administrator shall equitably and proportionately adjust
Adjusted EPS or the Adjusted EPS goals set forth above, as the case may be, to
preserve the intended incentives of Performance-Based RSUs and exclude or
mitigate the impact of, as the case may be, the following: (a) amortization
related to acquired intangibles, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (e) any
transformation, reorganization and restructuring program effects, (f)
extraordinary, unusual and/or nonrecurring items of gain or loss, (g) foreign
exchange gains and losses, (h) the effects of a stock dividend, stock split or
reverse stock split and (i) mergers, acquisitions, and dispositions through
either sale or wind down.


Forfeiture:         Any Performance-Based RSUs that have not been credited
either with respect to the individual Performance Years or the cumulative
Performance Period shall be immediately forfeited effective as of the end of the
Performance Period.


Time-Based Vesting:    Any Performance-Based RSUs that have become eligible for
time-based vesting following the end of the applicable Performance Year based on
performance as described above will be subject to the time-based vesting
requirement described herein. Except as provided in Section 4 or Section 5 of
this Agreement, in order to vest in and receive
- 3 -





--------------------------------------------------------------------------------



payment of any Shares underlying the Performance-Based RSUs which have become
eligible for time-based vesting based on the attainment of the performance
requirements set forth above, the Participant must remain continuously employed
through, and not have experienced a Termination prior to December 31, 2022. In
no event, except as provided in Section 4 or Section 5 of the Performance-Based
Restricted Stock Unit Award Agreement attached hereto, shall any
Performance-Based RSUs be considered to have been earned unless and until such
continued employment requirement is satisfied. Any Performance-Based RSUs which
have not previously vested and become payable as a result of the foregoing
time-based vesting requirement (and which were not previously forfeited) shall
be immediately forfeited on the date of the Participant’s Termination.


Rejection:        If you wish to accept this Performance-Based RSU Award, please
access Fidelity NetBenefits® at www.netbenefits.com and follow the steps
outlined under the "Accept Grant" link at any time within forty-five (45) days
after the Date of Grant. If you do not accept your grant via Fidelity
NetBenefits® within forty-five (45) days after the Date of Grant, you will have
rejected this Performance-Based RSU Award.


- 4 -





--------------------------------------------------------------------------------



Performance-Based Restricted Stock Unit Award Agreement1


This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of the Date of Grant set forth in the Notice of Performance-Based
Restricted Stock Unit Grant attached hereto (the “Grant Notice”), is made
between CoreLogic, Inc. (the “Corporation”) and the Participant set forth in the
Grant Notice. The Grant Notice is included in and made part of this Agreement.
Participant acknowledges that acceptance of this Agreement is voluntary and is
not a condition of Participant’s employment or continued employment. The
Performance-Based Restricted Stock Unit Award is a discretionary award and not
compensation for services rendered. The purpose of the award of the
Performance-Based Restricted Stock Units provided under this Agreement is to
align Participant’s interests with those of the Corporation and to secure
Participant’s agreement to keep them so aligned for a reasonable period of time.
1.Definitions.
Certain capitalized terms are defined in the Grant Notice, herein or in the
attached Appendix A. Capitalized terms used but not defined in the Grant Notice,
herein or in the attached Appendix A have the meaning assigned to such terms in
the Plan.
2.Grant of the Performance-Based RSUs.
Subject to the provisions of this Agreement and the provisions of the Plan, the
Corporation hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of Common Stock (“Shares”) set forth in the Grant
Notice (the “Performance-Based RSUs”).
3.Dividend Equivalents.
Each Performance-Based RSU shall accrue Dividend Equivalents (as defined below)
with respect to dividends that would otherwise be paid on the Share underlying
such Performance-Based RSU during the period from the Grant Date to the earlier
of the date such Share is paid in accordance with this Agreement or the date the
Share is forfeited pursuant to the terms of this Agreement. As of any date in
this period that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant with an additional number of
Performance-Based RSUs equal to (i) the per share cash dividend paid by the
Corporation on its Common Stock on such date, multiplied by (ii) the total
number of Performance-Based RSUs subject to the award as of the related dividend
payment record date (including any Dividend Equivalents previously credited
hereunder), divided by (iii) the fair market value (as determined in accordance
with the terms of the Plan) of a share of Common Stock on the date of payment of
such dividend. Any Performance-Based RSUs credited pursuant to the foregoing
provisions of this Section 3 shall be subject to the attainment of the same
Performance Measures and time-based vesting requirements applicable to the
original Performance-Based RSUs to which they relate, and shall otherwise be
subject to the same vesting, payment, delivery and other terms, conditions and
restrictions as the original Performance-Based RSUs to which they relate. Any
such crediting of Dividend Equivalents shall be conclusively determined by the
Administrator. No crediting of Performance-Based RSUs shall be made pursuant to
this Section 3 with respect to any Performance-Based RSUs which, as of such
record date, have either been delivered or terminated pursuant to the Plan or
this Agreement. For purposes of this Agreement, “Dividend Equivalents” means the
equivalent value (in cash or Shares) of dividends that would otherwise be paid
on the Shares subject to the Performance-Based RSUs but that have not been
issued or delivered.
4.Vesting and Payment; Termination.
(a)    The Performance-Based RSUs shall vest and become payable subject to the
attainment of the Performance Measures and time-based vesting requirements as
set forth in the Grant Notice. Subject to the terms of the Plan, the remaining
provisions of this Section 4 and Section 5, all Performance-Based RSUs which
have not become vested and payable prior to the date of the Participant’s
Termination shall be immediately forfeited.

1 The amendments reflected in Sections 4, 5 and 6 of this Agreement also apply
to all other outstanding similarly structured Performance-Based Restricted Stock
Units.
- 5 -





--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing Section 4(a) to the contrary, in the event
of the Participant’s Termination due to his or her death, Disability or, except
as provided in Section 5(d), Normal Retirement, in each case during the
Performance Period and prior to the Shares underlying the Performance-Based RSUs
becoming vested and payable, then the Shares underlying the Performance-Based
RSUs shall remain outstanding and shall be eligible to become vested and payable
on a prorated basis such that the number of such Shares that shall become vested
and payable as of the conclusion of the Performance Period shall equal (i) the
number of such Shares that would have vested as of the conclusion of the
Performance Period based on the attainment of the Performance Measures set forth
in the Grant Notice or that would have vested in connection with a change of
control or other corporate transaction as provided in Section 5(a) (assuming no
termination of employment had occurred), multiplied by (ii) a fraction, the
numerator of which shall be the sum of the number of whole months during the
Performance Period the Participant was employed by the Corporation or one of its
Affiliates (as defined in Appendix A attached hereto), and the denominator of
which shall be thirty-six months.
(c)    Notwithstanding the foregoing Section 4(a) to the contrary, in the event
of the Participant’s Termination due to his or her death, Disability or Normal
Retirement, in each case following the end of the Performance Period and prior
to the Shares underlying the Performance-Based RSUs becoming payable, then any
Shares underlying the outstanding Performance-Based RSUs that have become
eligible for vesting following the end of the Performance Period based on the
Corporation’s performance shall become payable.
(d)    Any such Shares that become vested and payable pursuant to this Section 4
shall be paid (together with Shares comprising all accrued Dividend Equivalents
with respect to such Shares) to the Participant at the time as specified in
Section 6. The vesting and payment provided for in this Section 4 in connection
with a Termination due to the Participant’s Disability or Normal Retirement is
subject to the condition that the Participant shall have signed a general
release agreement on substantially the same form attached to the employment
agreement between the Participant and the Corporation (or if the Participant is
not party to an employment agreement with the Corporation, in the form attached
to the most recently executed executive employment agreement entered into prior
to a Change in Control) within 21 days (or such longer period of time required
by applicable law) following his or her Termination and such release agreement
is not subsequently revoked (the “Release Requirement”).
            (e)    For purposes of this Agreement, “Normal Retirement” means
Termination of the Participant, other than for Cause (as defined in Appendix A
attached hereto), after the Participant has reached 62 years of age.
5.Change in Control.
(a)    In the event of a corporate transaction described in 7.2 of the Plan
(which generally includes transactions that the Corporation does not survive or
does not survive as a public company in respect of its Common Stock) during the
Performance Period, the Performance Period shall be shortened so that the
Performance Year then in effect as well as the Performance Period terminate
prior to such transaction as determined by the Administrator (any such shortened
Performance Period, the “Shortened Performance Period”). The Adjusted EPS
performance levels shall be pro-rated based on the portion of the applicable
period completed through the end of such Shortened Performance Period. For
purposes of any Performance Year that had not commenced as of the end of such
Shortened Performance Period, for purposes of determining the crediting of
units, the number of units deemed credited with respect to any such Performance
Year shall equal the same percentage of units credited (or deemed credited, as
the case may be) in the immediately preceding Performance Year. The Participant
shall remain eligible to vest at the conclusion of the Performance Period (or as
provided in the next sentence or upon a Termination as provided in Section 4 or
this Section 5) in a number of Shares subject to the Performance-Based RSUs (or
the equivalent fair market value thereof, as determined by the Administrator, in
cash) equal to the greater of (a) 100% of the total number of Performance-Based
RSUs set forth in the Grant Notice or (b) the number of Performance-Based RSUs
that would have become eligible for time-based vesting in accordance with the
terms hereof based on the Corporation’s actual performance for the Shortened
Performance Period as determined using the Performance Measures set forth in the
Grant Notice as modified by this Section 5(a) (assuming that such performance
levels had been achieved for the entire Performance Period). In the event of a
corporate transaction
- 6 -





--------------------------------------------------------------------------------



described in 7.2 of the Plan during the Performance Period, in which the
Administrator does not make a provision for the substitution, assumption,
exchange or other continuation or settlement of the Performance-Based RSUs or
(unless the Administrator has provided for the termination of the award) the
award would otherwise not continue in accordance with its terms in the
circumstances, notwithstanding any continued employment or service requirement
or time-based vesting requirement following the end of the Shortened Performance
Period in the Plan or this Agreement to the contrary, the Participant shall vest
in a number of Shares subject to the Performance-Based RSUs as determined in the
preceding sentence.
(b)    In the event of a corporate transaction described in 7.2 of the Plan
following the end of the Performance Period, the provisions of Section 7.2 of
the Plan shall apply to any Shares underlying the outstanding Performance-Based
RSUs that have become eligible for vesting following the end of the Performance
Period based on the Corporation’s performance.
(c)    Shares (or the equivalent fair market value thereof, as determined by the
Administrator, in cash) underlying the Performance-Based RSUs that become vested
and payable in connection with a transaction as described above in Section 5(a)
or 5(b) shall be paid (together with any Shares comprising all accrued Dividend
Equivalents with respect to such Shares) to the Participant at the time as
specified in Section 6. Any Shares underlying Performance-Based RSUs that have
been forfeited prior to the date of a transaction as described above in Section
5(a) or 5(b) shall not be eligible to become vested or payable in connection
with any such transaction.
(d)    In the event the Participant is Terminated by the Corporation or an
Affiliate (including any successor to such entity) without Cause or, in the case
of a Participant party to a Change in Control Agreement, the Participant
Terminates for Good Reason (as defined in Appendix A attached hereto), in each
case during the Performance Period and upon or at any time following a Change in
Control and prior to the payment of the Performance-Based RSUs, then any Shares
underlying the outstanding Performance-Based RSUs that have become eligible for
vesting as provided in Section 5(a) shall become vested and payable. In the
event that the Participant would otherwise be entitled to accelerated vesting of
the Performance-Based RSUs in connection with his or her Termination under both
Section 4(b) and this Section 5(d), the provisions of this Section 5(d) will
apply, and the Participant will not be entitled to any accelerated vesting under
Section 4(b) with respect to such Termination.
(e)    In the event the Participant is Terminated by the Corporation or an
Affiliate (including any successor to such entity) without Cause or the
Participant Terminates for Good Reason, in each case following the end of the
Performance Period and upon or at any time during the twelve-month period
following a Change in Control and prior to the payment or other forfeiture of
the Performance-Based RSUs, then any Shares underlying the outstanding
Performance-Based RSUs that have become eligible for vesting following the end
of the Performance Period shall become vested and payable.
(f)    Any Shares underlying the Performance-Based RSUs that become vested and
payable pursuant to this Section 5 shall be paid (together with any Shares
comprising all accrued Dividend Equivalents with respect to such Shares) as
provided in Section 6. Any Shares underlying Performance-Based RSUs that have
been forfeited prior to the date of the Termination without Cause or Termination
for Good Reason as described above shall not be eligible to become vested or
payable in connection with any such Termination. The vesting and payment
provided for in this Section 5 in connection with the Participant’s Termination
without Cause or by the Participant for Good Reason is subject to the condition
that the Participant shall have satisfied the Release Requirement described in
Section 4(d) of this Agreement.
6.Payment of Shares.
(a)    The vesting and payment of the Shares underlying the Performance-Based
RSUs shall be subject to the Administrator’s certification of the level of
attainment or non-attainment of the performance goals. The Administrator’s
determination of performance, and the number of units credited based on
performance and eligible to vest, will be final and binding.
- 7 -





--------------------------------------------------------------------------------



(b)    The Shares underlying the Performance-Based RSUs which have become vested
and payable at the end of the Performance Period according to the vesting
schedule set forth in the Grant Notice, together with Shares comprising all
accrued Dividend Equivalents with respect to such Shares, shall be paid by the
Corporation to the Participant as soon as reasonably practicable in the year
following the year in which the Performance Period ends, but in no event later
than 74 days, following the end of the year in which the Performance Period set
forth in the Grant Notice ends. The Shares underlying the Performance-Based RSUs
which have become vested and payable in connection with a qualifying Termination
occurring during the Performance Period pursuant to Section 4(b) or Section 5(d)
of this Agreement, together with Shares comprising all accrued Dividend
Equivalents with respect to such Shares, shall be paid by the Corporation to the
Participant as soon as reasonably practicable in the year following the year in
which the Performance Period ends, but in no event later than 74 days, following
the end of the year in which the Performance Period set forth in the Grant
Notice ends. The Shares underlying the Performance-Based RSUs which have become
vested and payable in connection with a qualifying Termination occurring
following the end of the Performance Period pursuant to Section 4(c) or Section
5(e) of this Agreement, together with Shares comprising all accrued Dividend
Equivalents with respect to such Shares, shall be paid by the Corporation to the
Participant as soon as reasonably practicable, but in no event later than 74
days, following the date of the Participant’s death or Disability or the date of
the Participant’s “separation from service” (as such term is used for purposes
of Section 409A of the Code). The Shares underlying the Performance-Based RSUs
which have become vested and payable as a result of a transaction described in
7.2 of the Plan pursuant to Section 5(a) or Section 5(b) of this Agreement,
together with Shares comprising all accrued Dividend Equivalents with respect to
such Shares, shall be paid by the Corporation to the Participant as soon as
reasonably practicable in the year following the year in which the Performance
Period ends, but in no event later than 74 days, following the end of the year
in which the Performance Period ends, provided, however, that (A) if the
Participant dies, incurs a Disability or has a separation from service during
the Performance Period, the related payment shall be made to the Participant as
soon as reasonably practicable in the year following the year in which the
Performance Period ends, but in no event later than 74 days, following the end
of the year in which the Performance Period set forth in the Grant Notice ends,
or (B) if the Participant dies, incurs a Disability or has a separation from
service following the end of the Performance Period, the related payment shall
be made to the Participant as soon as reasonably practicable, but in no event
later than 74 days, following the date of the Participant’s death or Disability
or the date of the Participant’s separation from service. Notwithstanding the
foregoing provisions of this Section 6, the Administrator may provide for
payment of any Shares underlying the Performance-Based RSUs which have become
vested and payable in accordance with the requirements of Treasury Regulation
1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under Section 409A of the Code (or
any similar successor provision), which regulation generally provides that a
deferred compensation arrangement may be terminated in limited circumstances
following a dissolution or change in control of the Corporation. In the event
that the specified period for any payment provided for in this Section 6 spans
two calendar years and the payment is subject to the condition that the
Participant have satisfied the Release Requirement described in Section 4(d) of
this Agreement, the payment shall be made by the Corporation in the second
calendar year.
(c)    Any Shares underlying the Performance-Based RSUs that have not become
vested and payable following the end of the Performance Period based on the
Corporation’s performance or pursuant to Section 4 or Section 5 shall be
forfeited as of the last day of the Performance Period. The Participant shall
have no rights to receive payment of any Shares, whether pursuant to this
Section 6 or any other provision of this Agreement, with respect to
Performance-Based RSUs that have been forfeited or cancelled, or for which
Shares have previously been delivered. No fractional Shares shall be paid
pursuant to this Section 6 or any other provision of this Agreement, and the
Shares otherwise payable shall be rounded down to the nearest whole number of
Shares.
7.No Ownership Rights Prior to Issuance of Shares.
Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Performance-Based RSUs, nor have any rights to
dividends (other than rights to Dividend Equivalents pursuant to Section 3) or
other rights as a stockholder with respect to any such Shares, until and after
such Shares have been actually issued to the Participant and transferred on the
books and records of the Corporation or its agent in accordance with the terms
of the Plan and this Agreement.
- 8 -





--------------------------------------------------------------------------------



8.Detrimental Activity.
(a)    Notwithstanding any other provisions of this Agreement to the contrary,
if at any time prior to the delivery of Shares with respect to the
Performance-Based RSUs, the Participant engages in Detrimental Activity (as
defined below), such Performance-Based RSUs shall be cancelled and rescinded
without any payment or consideration therefor. The determination of whether the
Participant has engaged in Detrimental Activity shall be made by the
Administrator in its good faith discretion, and the payment of Shares with
respect to the Performance-Based RSUs shall be suspended pending resolution to
the Administrator’s satisfaction of any investigation of the matter.
(b)    For purposes of this Agreement, “Detrimental Activity” means at any time
(i) using information received during the Participant’s employment with the
Corporation and/or its Subsidiaries, Affiliates and predecessors in interest
relating to the business affairs of the Corporation or any such Subsidiaries,
Affiliates or predecessors in interest, in breach of the Participant’s express
or implied undertaking to keep such information confidential; (ii) directly or
indirectly persuading or attempting to persuade, by any means, any employee of
the Corporation or any of its Subsidiaries or Affiliates to breach any of the
terms of his or her employment with Corporation, its Subsidiaries or its
Affiliates; (iii) directly or indirectly making any statement that is, or could
be, disparaging of the Corporation or any of its Subsidiaries or Affiliates, or
any of their respective employees (except to the extent necessary to respond
truthfully to any inquiry from applicable regulatory authorities or to provide
information pursuant to legal process); (iv) directly or indirectly engaging in
any illegal, unethical or otherwise wrongful activity that is, or could be,
substantially injurious to the financial condition, reputation or goodwill of
the Corporation or any of its Subsidiaries or Affiliates; (v) directly or
indirectly engaging in an act of misconduct such as, embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Corporation or any of its
Subsidiaries or Affiliates, breach of fiduciary duty or disregard or violation
of rules, policies or procedures of the Corporation or any of its Subsidiaries
or Affiliates, an unauthorized disclosure of any trade secret or confidential
information of the Corporation or any of its Subsidiaries or Affiliates or
inducing any customer to breach a contract with the Corporation or any of its
Subsidiaries or Affiliates, or (vi) threatening to engage in, engaging in, or
accepting a position with duties that involve engaging in Unfair Competition; in
each case as determined by the Administrator in its good faith discretion.
(c)    As a condition of receiving the Performance-Based RSUs applicable to this
Agreement, Participant agrees not to engage in Unfair Competition. Participant
engages in “Unfair Competition” if during the one (1) year period following
Termination, Participant does any of the following on behalf of (or for the
benefit of) a Competitor without the advance written approval of the
Corporation: (i) directly or indirectly provides services to a Competitor that
are the same as or similar in a material way to the services Participant
provided to the Corporation in the two year period preceding Termination (the
“Look Back Period”), supervises or manages such services, or participates in
other activities on behalf of a Competitor that create a significant risk of
unauthorized use or disclosure of the Corporation’s trade secret, confidential
or proprietary information; (ii) participates in the solicitation or servicing
of any customer that Participant had material interaction with, supervised
interaction with, or was provided confidential information about in the Look
Back Period; (iii) knowingly causes or attempt to cause a customer, vendor,
supplier, or referral source that Participant dealt with or gained knowledge of
during employment to end or reduce business activities with the Corporation; or,
(iv) for the benefit of a Competitor, solicits an employee of the Corporation
that Participant worked with or was provided Confidential Information about in
the Look Back Period to leave the employment of the Corporation, or assists a
Competitor in hiring away any such employee of the Corporation. If Participant
is offered a position with a Competitor while employed with the Corporation or
within the twelve (12) month period immediately following termination of his or
her employment, Participant shall provide written notice to the Corporation’s
General Counsel, including adequate information about Participant’s new position
to determine whether such position would likely lead to a violation of this
Agreement and shall meet with the General Counsel or the General Counsel’s
designee, if requested to do so, to try and resolve any disputes between the
parties before beginning work in the new position.
As used above, a “Competitor” refers to any person or entity engaged in a
business that provides products or services that would compete with or displace
those of the Corporation. This is understood to include, by way of illustration
and without limitation, any person or entity in the business of providing
consumer, financial, and
- 9 -





--------------------------------------------------------------------------------



property data, analytics, and services to the real estate, property, mortgage,
insurance, and financial services industries and government. The restrictions
above are geographically limited in that they apply to activities that occur
within or relate to the state where Participant resides and each additional
state (or state-equivalent) within the United States and any other country where
the Corporation does business or has demonstrable plans to do business as of the
date of Participant’s Termination. The restrictions apply to activities
undertaken by Participant on behalf of (or for the benefit of) a Competitor
whether as owner, partner, participant of a joint venture, trustee, proprietor,
stockholder, member, manager, director, officer, employee, independent
contractor, capital investor, lender, consultant, advisor or otherwise. However,
nothing in this Section 8 prohibits general advertising of a generic nature,
such as “want ads” that are not targeted at the Corporation’s employees, or
passive ownership of less than five percent (5%) of the equity securities of a
publicly-traded company.
(d)    The avoidance of Detrimental Activities is a precondition to
Participant’s entitlement to receive and retain the Performance-Based RSUs
awarded through this Agreement. Accordingly, unless otherwise prohibited from
doing so by law, if Participant engages in Detrimental Activities the
Corporation may cancel any outstanding awards and recover from Participant the
Performance-Based RSUs or their Fair Market Value at the time received by
Participant (less taxes paid by Participant); provided, however, that the
foregoing right of recovery shall expire three years after the Performance
Period identified in the Notice of Performance-Based Restricted Stock Unit
Grant. The foregoing shall be in addition to, and not in lieu of, the
Corporation’s right to pursue and secure injunctive relief and/or an order of
specific performance to enforce Participant’s agreement not to engage in Unfair
Competition, and thereby prevent the irreparable harm to the Corporation that
Participant acknowledges would occur if Participant engages in Unfair
Competition.
(e)    A material purpose of this Agreement is to fully and finally resolve what
is fair and reasonable to consider Unfair Competition. For this reason,
Participant agrees not to pursue any legal claim or argument that the
restrictions against Unfair Competition provided for in this Agreement are
unreasonable or unenforceable as written. In the event the Unfair Competition
restrictions are challenged and found unreasonable or unenforceable in any
respect deemed material by the Corporation, the Corporation shall have the right
to exercise an option to demand and receive the return to it of all
Performance-Based RSUs, or their Fair Market Value at the time received by
Participant (less taxes paid by Participant), within thirty days of demand for
repayment by the Corporation.
(f)    Nothing in this Agreement prohibits Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Participant does not need any prior authorization
to make any such reports or disclosures and is not required to notify the
Corporation of such reports or disclosures.
9.No Right to Continued Employment.
None of the Performance-Based RSUs nor any terms contained in this Agreement
shall confer upon the Participant any express or implied right to be retained in
the employ of the Corporation or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Corporation or any Subsidiary or any
Affiliate, which right is hereby expressly reserved, to terminate the
Participant’s employment at any time for any reason. For the avoidance of doubt,
this Section 9 is not intended to amend or modify any other agreement, including
any employment agreement that may be in existence between the Participant and
the Corporation or any Subsidiary or Affiliate.
10.The Plan.
In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Administrator. In the event of any conflict between the provisions of the Plan
and this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly, provided that the provisions of
Section 4, Section 5 and Section 6 of this Agreement shall control over any
conflicting payment provisions of the Plan. The
- 10 -





--------------------------------------------------------------------------------



Plan and the prospectus describing the Plan can be found on Fidelity
NetBenefits® at www.netbenefits.com under Plan Information and Documents. A
paper copy of the Plan and the prospectus shall be provided to the Participant
upon the Participant’s written request to the Corporation at CoreLogic, Inc., 40
Pacifica, Suite 900, Irvine, California 92618, Attention: Incentive Compensation
Plan Administrator, or such other address as the Corporation may from time to
time specify.
11.Compliance with Laws and Regulations.
(a)    The Performance-Based RSUs and the obligation of the Corporation to sell
and deliver Shares hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Administrator shall, in its
discretion, determine to be necessary or applicable. Moreover, the Corporation
shall not deliver any certificates for Shares to the Participant or any other
person pursuant to this Agreement if doing so would be contrary to applicable
law. If at any time the Corporation determines, in its discretion, that the
listing, registration or qualification of Shares upon any national securities
exchange or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Corporation shall
not be required to deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the
Corporation.
(b)    It is intended that the Shares received in respect of the
Performance-Based RSUs shall have been registered under the Securities Act. If
the Participant is an “affiliate” of the Corporation, as that term is defined in
Rule 144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Corporation may bear a legend setting
forth such restrictions on the disposition or transfer of the Shares as the
Corporation deems appropriate to comply with Federal and state securities laws.
(c)    If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Corporation pursuant to this Agreement, an
agreement (in such form as the Corporation may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Corporation, from counsel for
or approved by the Corporation, as to the applicability of such exemption
thereto.
12.Notices.
All notices by the Participant or the Participant’s assignees shall be addressed
to CoreLogic, Inc., 40 Pacifica, Suite 900, Irvine, California 92618, Attention:
Incentive Compensation Plan Administrator, or such other address as the
Corporation may from time to time specify. All notices to the Participant shall
be addressed to the Participant at the Participant’s address in the
Corporation's records.
13.Severability.
            In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included, except
where this Agreement expressly provides to the contrary. In the event a
restriction on Participant contained in this Agreement is deemed unenforceable
because it is unreasonable or overbroad in time, scope, or geography, an
enforcing court shall enforce
- 11 -





--------------------------------------------------------------------------------



the restriction to such lesser extent as would be reasonable and enforceable
(and/or reform the restriction as necessary to do so), and shall not refuse to
enforce the restriction in its entirety.
14.Other Plans.
The Participant acknowledges that any income derived from the Performance-Based
RSUs shall not affect the Participant’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the
Corporation or any Subsidiary or Affiliate. Performance-Based RSUs and Dividend
Equivalents shall not be deemed to be “Covered Compensation” under any other
benefit plan of the Corporation.


15.    Adjustments.


    The Performance-Based RSUs and the Shares underlying the Performance-Based
RSUs shall be subject to adjustment and conversion pursuant to the terms of
Section 7.1 of the Plan.


16.    Tax Withholding.


    Any payment or delivery of Shares pursuant to this Agreement shall be
subject to the Corporation’s rights to withhold applicable Federal, state, local
and non-United States taxes in accordance with Section 8.5 of the Plan.


17.    Section 409A.


            The provisions of this Agreement shall be construed and interpreted
to comply with Section 409A of the Code so as to avoid the imposition of any
penalties, taxes or interest thereunder. Notwithstanding any provision of
Section 6 of this Agreement to the contrary, if the Participant is a “specified
employee” as defined in Section 409A of the Code, the Participant shall not be
entitled to any payment of Shares underlying Performance-Based RSUs that are
considered deferred compensation subject to the requirements of Section 409A of
the Code in connection with the Participant’s separation from service until the
earlier of (a) the date which is six months after the Participant’s separation
from service for any reason other than the Participant’s death, or (b) the date
of the Participant’s death. Any Shares underlying the Performance-Based RSUs
otherwise payable to the Participant following the Participant’s separation from
service that are not so paid by reason of this Section 17 shall be paid as soon
as reasonably practicable (but in no event later than 74 days) after the date
that is six months after the Participant’s separation from service (or, if
earlier, the date of the Participant’s death). The provisions of this Section 17
shall only apply if, and to the extent, required to comply with Section 409A of
the Code.


18.    Clawback.


    The Performance-Based RSUs are subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Performance-Based
RSUs or any Shares or other cash or property received with respect to the
Performance-Based RSUs (including any value received from a disposition of the
Shares acquired upon payment of the Performance-Based RSUs).


- 12 -





--------------------------------------------------------------------------------









    CORELOGIC, INC.


    
    By:______________________________
     Name: Frank Martell
     Title: President and Chief Executive Officer


    Date: [Grant Date]




Acknowledged and agreed as of the Date of Grant:






Printed Name:    [Participant Name]




Date:    [Acceptance Date]




NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY



- 13 -





--------------------------------------------------------------------------------



APPENDIX A


Certain Definitions


“Adjusted EPS” for a Performance Year or for the cumulative Performance Period,
as applicable, means, subject to the adjustments set forth in the Grant Notice,
(1) the Corporation’s adjusted pre-tax income from continuing operations for the
Performance Year or cumulative Performance Period, plus the Corporation’s
pre-tax equity earnings from affiliates for the Performance Year or cumulative
Performance Period, tax effected at the Corporation’s annual planning rate and
determined on a consolidated basis, divided by (2) the weighted average number
of shares of the Corporation’s Common Stock outstanding over the Performance
Year or cumulative Performance Period, as applicable.


“Affiliate” means any entity other than the Corporation and any Subsidiary that
is affiliated with the Corporation through stock or equity ownership or
otherwise and is designated as an Affiliate for purposes of the Plan by the
Administrator.


“Beginning Price” means, with respect to the Corporation and any other
Corporation Peer Group member, the closing market price of such company’s common
stock on the principal exchange on which such stock is traded on the last
trading day before the beginning of the applicable measurement period (the
relevant Performance Year or cumulative Performance Period). 
“Cause” has the same meaning as in the Participant’s Change in Control Agreement
(if any) or if the Participant is not a party to a Change in Control Agreement,
in the Participant’s employment agreement with the Corporation, a Subsidiary or
an Affiliate (if any) as in effect at the time of the Participant’s Termination,
or if the Participant is not a party to such an employment agreement (or is not
a party to such an employment agreement that contains a definition of “cause”),
“Cause” means: (i) embezzlement, theft or misappropriation by the Participant of
any property of any of the Corporation or its Affiliates; (ii) the Participant’s
breach of any fiduciary duty to the Corporation or its Affiliates; (iii) the
Participant’s failure or refusal to comply with laws or regulations applicable
to the Corporation or its Affiliates and their businesses or the policies of the
Corporation and its Affiliates governing the conduct of its employees or
directors; (iv) the Participant’s gross incompetence in the performance of the
Participant’s job duties; (v) commission by the Participant of a felony or of
any crime involving moral turpitude, fraud or misrepresentation; (vi) the
failure of the Participant to perform duties consistent with a commercially
reasonable standard of care; (vii) the Participant’s failure or refusal to
perform the Participant’s job duties or to perform specific directives of the
Participant’s supervisor or designee, or the senior officers or Board of
Directors of the Corporation; or (viii) any gross negligence or willful
misconduct of the Participant resulting in loss to the Corporation or its
Affiliates, or damage to the reputation of the Corporation or its Affiliates.
“Change in Control” means the happening of any of the following after the date
hereof:


(a)     The consummation of a merger or consolidation of the Corporation with or
into another entity or any other corporate reorganization, if fifty percent
(50%) or more of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation, or
other reorganization is owned by persons who were not stockholders of the
Corporation immediately prior to such merger, consolidation, or other
reorganization.
(b)     The sale, transfer, or other disposition of all or substantially all of
the Corporation’s assets or the complete liquidation or dissolution of the
Corporation.
(c)     A change in the composition of the Board occurring within a two (2) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who are
directors of the Corporation immediately following the consummation of the
transactions contemplated by the Separation and Distribution Agreement by and
between the Corporation and the First American Financial Corporation dated
June 1, 2010 (the “Separation Agreement”). “Incumbent
-14-



--------------------------------------------------------------------------------



Directors” shall also include directors who are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination, but shall not
include an individual not otherwise an Incumbent Director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Corporation.
(d)     Any transaction as a result of which any person or group is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934), directly or indirectly, of securities of the Corporation
representing at least thirty percent (30%) of the total voting power of the
Corporation’s then outstanding voting securities. For purposes of this
paragraph, the term “person” shall have the same meaning as when used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but shall
exclude: (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or of a Subsidiary of the Corporation; (ii) so
long as a person does not thereafter increase such person’s beneficial ownership
of the total voting power represented by the Corporation’s then outstanding
voting securities, a person whose beneficial ownership of the total voting power
represented by the Corporation’s then outstanding voting securities increases to
thirty percent (30%) or more as a result of the acquisition of voting securities
of the Corporation by the Corporation which reduces the number of such voting
securities then outstanding; or (iii) so long as a person does not thereafter
increase such person’s beneficial ownership of the total voting power
represented by the Corporation’s then outstanding voting securities, a person
that acquires directly from the Corporation securities of the Corporation
representing at least thirty percent (30%) of the total voting power represented
by the Corporation’s then outstanding voting securities.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.
For the avoidance of doubt, the consummation of any or all of the transactions
in the Separation Agreement is not considered a Change in Control for purposes
of this Agreement.
“Change in Control Agreement” means the Corporation’s form Change in Control
Agreement entered into with certain executives of the Corporation.
“Corporation Peer Group” means the Corporation and each of the following
companies: Fidelity National Information Services, Inc., Fidelity National
Financial, Inc., Realogy Holdings Corp., First American Financial Corp., Global
Payments Inc., Equifax Inc., Gartner, Inc., Euronet Worldwide, Inc., FleetCor
Technologies, Inc., Verisk Analytics, Inc., Mr. Cooper Group, Inc., Jack Henry &
Associates, Inc., Radian Group, Inc., PennyMac Financial Services, Inc., Zillow
Group, Inc., MGIC Investment Corp., Black Knight, Inc., Altisource Portfolio
Solutions S.A., Fair Issac Corp. and CSG Systems International, Inc.
The Corporation Peer Group shall be subject to adjustment by the Administrator
for changes that occur prior to the end of the Performance Year or Performance
Period, as applicable, as follows: In the event of a merger or other business
combination of two Corporation Peer Group members (including, without
limitation, the acquisition of one Corporation Peer Group member, or all or
substantially all of its assets, by another Corporation Peer Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Corporation Peer Group, provided that the common
stock (or similar equity security) of such entity is listed or traded on a
national securities exchange as of the end of the applicable period. In the
event that the common stock (or similar equity security) of a Corporation Peer
Group member is otherwise not listed or traded on a national securities exchange
at the end of the Performance Year or Performance Period, as applicable, such
entity shall be excluded from the Corporation Peer Group.
“Disability” means the inability to engage in any substantial gainful occupation
to which the relevant individual is suited by education, training or experience,
by reason of any medically determinable physical or mental impairment,
-15-



--------------------------------------------------------------------------------



which condition can be expected to result in death or continues for a continuous
period of not less than twelve (12) months.
“Ending Price” means, with respect to the Corporation and any other Corporation
Peer Group member, the closing market price of such company’s common stock on
the principal exchange on which such stock is traded at the end of the
applicable measurement period. 
“Good Reason” has the same meaning as in the Participant’s Change in Control
Agreement.
“Termination” means the time when the Participant ceases the performance of
services for the Corporation, any Affiliate or Subsidiary, as applicable, for
any reason, with or without Cause, including a Termination by resignation with
or without Good Reason, discharge, retirement, death or Disability, but
excluding the following if in the circumstances the Termination would not
constitute a “separation from service” within the meaning of Section 409A of the
Code (a) a Termination where there is a simultaneous reemployment or continuing
employment of the Participant by the Corporation, any Affiliate or Subsidiary,
(b) at the discretion of the Administrator, a Termination that results in a
temporary severance, and (c) at the discretion of the Administrator, a
Termination of an employee of the Corporation that is immediately followed by
the Participant’s service as a non-employee director of the
Board.  Notwithstanding any other provisions of the Plan or this Agreement to
the contrary, a Termination shall not be deemed to have occurred for purposes of
any provision of the Plan or this Agreement providing for payment or
distribution with respect to an award constituting deferred compensation subject
to Code Section 409A upon or following a termination of employment or services
unless such termination is also a “separation from service” within the meaning
of Section 409A of the Code.
“TSR” means total shareholder return and shall be determined with respect to the
Corporation and any other Corporation Peer Group member by dividing (i) the sum
of (A) the cumulative amount of dividends for the applicable measurement period,
assuming dividend reinvestment, and (B) the difference between the company’s
Beginning Price and Ending Price for the applicable Performance Year or
Performance Period; by (ii) the company’s Beginning Price. Any non-cash
distributions shall be ascribed such dollar value as may be determined by or at
the direction of the Administrator.
“TSR Percentile” means the percentile ranking of the Corporation’s TSR among the
TSRs for the Corporation Peer Group members for the corresponding Performance
Year or Performance Period, as applicable.


-16-

